Citation Nr: 0003930	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-23 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right proximal tibia, laxity of lateral 
collateral ligaments, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1957 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1997 and 
September 1998.  By rating decision in February 1997, the RO 
denied a rating in excess of 30 percent for the veteran's 
right knee disorder.  In the September 1998 rating decision, 
the RO denied a TDIU.  The veteran appealed both issues.


FINDINGS OF FACT

1.  The veteran's right knee disorder is currently manifested 
by full flexion and full extension with some pain on flexion 
beginning at 120 degrees and weakness and instability on 
lateral and medial movements.

2.  The veteran's service-connected right knee disability, 
his only service-connected disability, does not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right proximal tibia, laxity 
of lateral collateral ligaments, are not met.  38 U.S.C.A. 
§§1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257(1999).

2.  A TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16, 4.18, 4.19 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Initially, the Board finds that the veteran's claim for an 
increased rating for residuals of a fracture of the right 
proximal tibia, laxity of the lateral collateral ligaments is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent disability evaluation when it is 
slightly disabling.  Diagnostic Code 5257.  When there is 
recurrent subluxation or lateral instability of the knee 
which is moderately disabling, a 20 percent rating is 
assigned.  Id.  Recurrent subluxation or lateral instability 
of the knee that is severely disabling is rated 30 percent 
disabling.  Id.  When there is limitation of flexion of a 
knee to 60 degrees, a 0 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  When there 
is limitation of flexion to 45 degrees, a 10 percent 
disability rating is assigned.  Id.  


Limitation of flexion to 30 degrees is rated 20 percent 
disabling; limitation of flexion to 15 degrees is 30 percent 
disabling.  Id.  Where extension of the knee is limited to 10 
degrees, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  Extension limited to 15 degrees 
is rated 20 percent disabling; extension of the knee limited 
to 20 degrees is rated 30 percent disabling.  Id.  When 
extension is limited to 30 degrees, a 40 percent rating is 
assigned, and when limited to 45 degrees, a 50 percent rating 
is assigned.  Id.  (Full range of motion of the knee is from 
zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1999)).

The service medical records reflect that the veteran 
sustained a simple comminuted fracture of the right proximal 
tibia in an automobile accident in December 1960.  The 
veteran  was hospitalized and subsequently underwent a closed 
reduction of the fracture with skeletal pin traction through 
the right calcaneus and right proximal tibia.  He was 
discharged from the hospital in March 1961 with the use of a 
cane and restriction to light duty.

VA outpatient treatment records reflect that the veteran has 
been followed for several non service-connected disabilities 
including hypertension, coronary artery disease, peptic ulcer 
disease and residuals of a cerebrovascular accident (CVA) in 
April 1997 which left him with residual hemiparesis on the 
left side.  VA outpatient treatment records also show that 
the veteran was seen in January 1997 for right knee problems.  
At that time, the veteran was noted to have decreased 
effusion in the right knee since quitting his job as a 
painter.  He complained of ongoing pain for which he was 
taking non-steroidal anti-inflammatory medications.  X-rays 
of the right knee were positive for arthritis with moderate 
narrowing of the medial compartment, mild narrowing of the 
patellofemoral space and spurs in the medial femoral condyle 
and tibial plateau.  The veteran was diagnosed with 
tricompartmental degenerative joint disease of the right knee 
and informed that he would eventually need a right total knee 
replacement.  He was placed on permanent 



restriction from engaging in strenuous work as a painter 
including climbing, stooping, squatting, and kneeling.

The veteran was seen for a fee-basis medical examination for 
VA purposes in July 1998.  The veteran reported pain, 
weakness, stiffness, subluxation, swelling, inflammation, 
instability, dislocation, locking, fatigue, and lack of 
endurance in his right knee.  He indicated that he was unable 
to stoop, bend, or climb ladders as needed for his job as a 
painter.  Medication had been of little help in alleviating 
his symptoms.  The veteran reported having 4-5 flare-ups per 
year.  On examination, the veteran was observed to have a 
brace on his right knee and use a cane to assist with 
ambulation.  The veteran was noted to have decreased standing 
ability and could only stand for 2-3 minutes and walk a 
maximum of 100 yards.  Range of motion in the right knee 
revealed full flexion to 140 degrees and full extension at 0 
degrees, but there was weakness and instability on lateral 
and medial movements.  In addition, there was noticeable pain 
at flexion from 120 to 140 degrees.  The examiner commented 
that the veteran had arthritis (presumably based on report 
from the veteran as no x-rays were taken at the time of his 
evaluation of the veteran).

The Board finds that the July 1998 VA examination of the 
veteran's right knee was sufficient for purposes of the 
holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999).  As noted, the examiner identified the presence 
of some weakness and instability in the right knee, as well 
as some evidence of pain on motion beginning at 120 degrees 
of flexion.

Considering the evidence of record set forth above, including 
the current findings on the VA fee basis examination in July 
1998, a rating in excess of 30 percent for the veteran's 
right knee disorder is not warranted.  The current clinical 
evidence concerning the right knee is negative for limitation 
of motion in the right knee that would meet the requirements 
of even a noncompensable rating.  There was some 


evidence of limitation of motion due to pain on flexion 
beginning at 120 degrees.  However, even with consideration 
of the noted weakness and instability reported by the 
examiner, the veteran's limitation of motion due to pain is 
still greater than 60 degrees flexion required by Diagnostic 
Code 5260 for a noncompensable rating.  With this record in 
mind, a rating in excess of 30 percent is not warranted and 
the appeal is denied.

The Board also notes that there is evidence in the claims 
folder, particularly on the January 1997 x-ray, that the 
veteran has arthritis in his right knee.  The RO has not 
considered whether the veteran may be entitled to a separate 
rating for arthritis in the right knee.  However, as set 
forth in VAOGCPREC No. 23-97 (July 1, 1997), the General 
Counsel has held that a claimant who has both arthritis and 
instability of the knee may be entitled to separate ratings 
under Diagnostic Codes 5003 and 5257, provided that there is 
arthritis as well as limitation of motion meeting the 
schedular requirements for a 0 percent rating.  See also 
VAOGCPREC No. 9-98 (August 1998).  In this case, however, the 
veteran's limitation of motion is far less than that required 
for even a 0 percent rating.  On this basis, a separate 
rating for the arthritis in the right knee is not warranted.


TDIU

The veteran contends, in essence, that his service-connected 
right knee disorder renders him unemployable and entitled to 
a TDIU.  He maintains that he is unable to engage in the 
bending and stooping activities that are required in his work 
as a painter.

The pertinent regulations provide that a TDIU may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, 


provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board observes that the veteran is service-connected for 
only one disability--a right knee disorder characterized as 
residuals of a fracture of the right proximal tibia with 
relaxation of lateral collateral ligaments--which is rated 30 
percent disabling.  For the reasons outlined above, the Board 
has stated why the veteran is not entitled to a disability 
rating in excess of 30 percent for his service-connected 
right knee disorder.  Consequently, an evaluation that meets 
the criteria of 38 C.F.R. § 4.16(a) is not assignable.

Entitlement to TDIU on an extraschedular basis may be awarded 
if the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  The issue before the Board is whether 
the veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The mere fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of his 
service-connected disorder, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Moreover, an inability to work due to non-service-
connected disabilities or age may not be considered.  
38 C.F.R. § 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Following a complete review of the claims folder, the Board 
notes that the evidence does not establish that the veteran 
is incapable of performing the physical and mental acts 
required by employment solely because of his service-
connected right 


knee disorder.  Van Hoose, supra.  Moreover, a review of the 
record on appeal reveals no unusual or exceptional problems 
associated with his service-connected disability.  There is 
no indication that he would require exceptional treatment or 
extended time off from work due to service-connected 
disability.  On this basis, the RO did not refer the case to 
Director, Compensation and Pension Service under § 4.16(b).  
The Board agrees that such a referral is not required by the 
facts of this case.

In the request for VA examination, the RO asked the examiner 
to distinguish the restrictions caused by the veteran's 
service-connected right knee disability from non service-
connected limitations including residuals of a stroke 
suffered in April 1997 and severe left wrist pain, 
degenerative joint disease of the thumb and reflex 
sympathetic dystrophy.  In addition, the examiner was asked 
to include findings on how the service-connected right knee 
disability affected the veteran's ability to work.

The July 1998 examination report noted that the veteran was 
unable to engage in stooping, bending or climbing ladders as 
needed as a painter; each of these limitations results from 
the veteran's service-connected right knee disability.  In 
the section of the report titled "objective factors" the 
examiner also noted that the veteran's stroke, left wrist 
pain and degenerative joint disease of the thumb would also 
impair his ability to work as a painter because he would have 
a difficult time with a paintbrush or roller.  These 
limitations relate to non service-connected limitations in 
the upper extremity.  In sum, the examiner has concluded that 
the veteran is unable to paint anymore, but this is not 
entirely the result of his service-connected limitations.  As 
noted, the veteran's limitations in his upper extremity 
(which are not service-connected) play at least a significant 
role in his inability to continue working as a painter.  
While the veteran is restricted from engaging in bending, 
climbing (ladders) and stooping activities due to his 
service-connected right knee disorder, the evidence does not 
establish that he is completely unable to perform 
substantially gainful activity in an employment setting.


As already noted, a rating greater than 30 percent is not 
warranted for the veteran's only service-connected disability 
and there is nothing in the record that suggests that a 
service-connected problem is disabling beyond the typical 
impairments already contemplated by the schedular criteria.  
Although the veteran may indeed be unemployed or have 
difficulty obtaining employment in his chosen profession as a 
result of his service-connected right knee disorder, the 
evidence does not establish that the veteran is unemployable 
as contemplated by 38 C.F.R. § 4.16.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to a TDIU.

In reaching the foregoing conclusions, the Board has 
carefully considered the contentions of the veteran.  
However, inasmuch as the veteran is offering his own medical 
opinion as to either the severity of his service-connected 
right knee disorder or his employability, the Board does not 
find his statements probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's statements are not 
probative because as a lay person, the veteran is not 
competent to offer a medical opinion.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).


ORDER

1.  An increased rating for residuals of a fracture of the 
right proximal tibia, laxity of lateral collateral ligaments 
is denied.

2.  A TDIU is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

